BERZON, Circuit Judge,
concurring.
I concur in the memorandum disposition because, under Lockyer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 155 L.Ed.2d 144 *912(2003), we are obligated to consider the sentence in this case not as a single life sentence (even though 225 years is, obviously, undoubtedly more than a lifetime), but as a series of twenty-five-years-to-life sentences. If we were free to focus on the total sentence, I would conclude otherwise.
Andrade involved two twenty-five year sentences, for two incidents of shoplifting videotapes from Kmart stores, on dates two weeks apart. The Court referred to “the state court’s affirmance of two sentences of 25 years to life in prison,” 538 U.S. at 68, and stated:
[I]t is not true that Andrade’s sentence can only be understood as punishment for the total amount he stole ... To the contrary, California law specifically provides that each violation of CalPenal Code Ann. § 666 ... triggers a separated application of the three strikes law, if the different felony counts are “not arising from the same set of operative facts.” § 667(c)(6) ...; see also § 667(e)(2)(B). Here, Andrade was sentenced to two consecutive terms under California’s law precisely because the two thefts of two different Kmart occurring two weeks apart were two distinct crimes.
Id. at 74 n. 1.
Moreover, the Court maintained that “Andrade retains the possibility of parole,” id. at 74, again, apparently looking at each sentence independently. Noting the dissent’s argument that “it is ‘unrealistic’ to think that a sentence of 50 years to life for Andrade is not equivalent to life in prison without parole,” id. at 74 n. 1, the Court did not focus on the slim possibility that Andrade would actually live long enough to be paroled. Instead, the Court rejected a focus on the practical reality, maintaining that “[t]wo different sentences do not become materially indistinguishable based solely upon the age of the persons sentenced.” Id.
Using this approach, it does not matter that no one lives 225 years. Instead, we must focus on the facts that Skinner was sentenced for nine related but temporally separate crimes; that each is subject to parole; and that the fact that aggregating the sentences stretches beyond a human life time does not make each sentence imposed different from that imposed on a person who commits a single crime identical to one committed by Skinner.
The upshot is that we have to look at this case as involving nine separate twenty-five years to life sentences, not as life without possibility of parole. Also, because the Court in Andrade rejected the dissent’s argument that the consecutive stacking of sentences can be disproportionate because of the lack of connection between the recidivism rationale and the number of similar but separate criminal incidents making up the offense of conviction, we cannot rely on the consecutive stacking feature as demonstrating disproportionality. See id. at 74 n. 1; id. at 82 (Souter, J., dissenting).
The appropriate comparison therefore is, as the memorandum disposition states, to cases involving single sentences with the possibility of parole, not life sentences without possibility of parole.